Detailed Action
The following is a second non-final rejection made in response to a response received on April 15th 2021. This case was recently transferred to a new examiner who has reviewed the prosecution file to date. Upon reviewing the correspondence submitted by the previous Examiner and the subsequent response by the Applicant, the current Examiner is issuing a second non-final action on the merits in order to address the issues previously raised and to provide the Applicant with an opportunity to respond to any new issues presented at this stage of prosecution. 
The issues presented in this action are to be the only issues considered as outstanding as the non-final rejection dated October 19th 2020 is considered vacated. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “unitary cartridge” cited in claims 1-6 and the “groove positioned inside the primer recess around the flash hole” cited in claims 12 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Based on the disclosure and the Applicant’s remarks received April 15th 2021, the term “unitary cartridge” in claims 1-6, 8 and 11-12 appears to be used to refer to a cartridge having a monolithic component1 while the accepted meaning is considered to reflect and entire ammunition cartridge made of a unitary construction. The term is indefinite because the specification does not clearly redefine the term in such a way to reflect the Applicant’s apparent intent. The Applicant’s disclosure appears to support a 
In claims 3, 9, 10, and by extension dependent claim 13, the claims include limitations that require: “about 6% aluminum”, “about 4% vanadium”, “about 0.25% iron” and/or “about 0.2% oxygen”. The terms “about” in these claims is a relative term that renders the claims indefinite.  The term “about” is not defined by the claim and the specification does not provide a standard for determining what the term means in quantifiable terms2. Based on the disclosure, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention since what is and isn’t encompassed by that term remains unresolved and subject to interpretation. While there is no issue with the use of the term “about” per se, it is considered to be indefinite since it is also unclear whether the Applicant is trying to include a range of values commensurate with machining/instrumentation tolerances or whether the Applicant is simply seeking to claim a variety of values in the alternative, the extent of which remains open ended and unresolved given the inherent vagueness of the term when considered in context. In other words, the Applicant fails to quantitatively define what is meant by the term “about” in a manner that would definitively allow an artisan of ordinary skill to determine what values are and are not considered to be encompassed by the numerical values stated in the claim as part of the Applicant’s invention. The Applicant is reminded that the term “about” neither inherently possesses, nor implies, any specific a tolerance 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2007/0214992 (hereinafter referred to in this section as “SNC TECHNOLOGIES CORP”, “SNC” or simply as “the reference”).
Regarding claims 1-6 and 8-13, SNC teaches a metal injection molded ammunition cartridge molded as a unitary cartridge (see Fig. 2) comprising:
a molded metal body portion (2) extending from a nose end aperture (via open end of the body designed to receive a projectile) to a base to form a propellant chamber (via the hollow space within the casing shown in Fig. 2), wherein the base comprises a bottom surface (via flat surface adjacent to the primer pocket 3), a flash hole (44) positioned in the bottom surface; and
a primer recess (via primer pocket 3) adapted to fit a primer opposite the bottom surface and connected to the propellant chamber by the flash aperture (see claim 3 of the reference), wherein the molded metal body portion is a unitary cartridge comprises a metal composition (see paragraph [0020]).
The reference further teaches that the molded metal body portion is formed to create to a shoulder that connects to a neck and terminates at the nose end aperture (the shoulder portion is illustrated in Fig. 2).
The reference further teaches that the cartridge comprises a brass or a brass alloy (see para. [0029]). The reference also teaches that stainless steel, pre-coated carbon steel, aluminum, aluminum alloys, and 3.
The reference further teaches that the ammunition cartridge is either 5.56 mm, 7.62 mm, 308, 338, 3030, 3006, 50 caliber, 45 caliber, 380 caliber, 38 caliber, 9 mm, 10 mm, 12.7 mm, 14.5 mm, 14.7 mm, 20 mm, 25 mm, 30 mm, 40 mm, 57 mm, 60 mm, 75 mm, 76 mm, 81 mm, 90 mm, 100 mm, 105 mm, 106 mm, 115 mm, 120 mm, 122 mm, 125 mm, 130 mm, 152 mm, 155 mm, 165 mm, 175 mm, 203 mm, 460 mm, 8 inch, or 4.2 inch4.
The reference further teaches a groove positioned inside the primer recess around the flash hole (passageway 6 is considered to anticipate this limitation since it is positioned within the primer recess and surrounds the end of the flash hole 44). 
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Figures 1, 1a, and 1b clearly show a cartridge casing having multiple separate parts assembled, or “formed”, together. Attaching a component to a pre-existing structure necessarily means that the resulting structure is not unitary. The term unitary is understood to mean ‘forming a single or uniform entity’ (definition obtained from Oxford Language dictionary). The Applicant’s specification makes no mention of a unitary construction and the diagrams do not illustrate a “single or uniform entity”0 with regard to the cartridge casing.
        2 Paragraph [0084] attempts to define what is meant by the term “about” and states: “Throughout this application, the term ‘about’ is used to indicate that a value includes the inherent variation of error for the device, the method being employed to determine the value, or the variation that exists among the study subjects”. This is not considered to be a definition that results in a quantifiable basis establishing the definitive bounds of what is and isn’t considered to be “about” the claimed percentages cited by the claims. The definition provided by the specification maintains a degree of ambiguity and subjectivity that leaves the scope of these terms as undefined to a person of ordinary skill.
        3 A prima facie case of equivalence can be made if an Examiner finds that a prior art element meets at least one of these three criteria: a) performs the function specified in the claim, b) is not excluded by any explicit definition provided in the specification for an equivalent, and c) is an equivalent of the means- (or step-) plus-function limitation. In the instant case, a) and b) are considered to apply since the materials taught by reference do not fail in performing any function cited by the claim and the Applicant’s specification does not exclude the teachings of SNC from being considered as equivalent materials. The reference actually anticipates several of the material selections claimed, therefore there appears to be no legitimate basis as to why the teachings of the reference cannot be considered to be a structural equivalent since there appears to be no specific new or unexpected functionality resultant from the materials cited in the claims. 
        4 Paragraph [0013] states that “Accordingly, it is an objective of this invention to provide an alternate design for a lightweight and low cost cartridge casing primarily for use in the higher-pressure small caliber individual and crew-served weapons. It may also have applications in larger caliber artillery weapons”).